DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110215650 A1 to Slocum et al. in view of WO 2020084152 A2 to Kloster et al. 
Regarding claim 1, Slocum et al. discloses a system comprising:
a base (Fig. 4B: 36d’) having a bottom side (48) resting on an underwater floor and a top side (34cd) comprising a plurality of recessed surfaces; 
a domed wall (49) extending from the top side of the base to form respective fluid chambers (Figs. 6A-6B: 100), each of the fluid chambers comprising an interior volume that is at least partially defined by one of the recessed surfaces and an interior surface of one of the domed walls; 
a pump (Fig. 6A: 102) configured to pump water from the fluid chambers toward an exterior environment of the system; and 
a generator (Fig. 6B: 102) configured to generate electrical energy in response to water flowing from the exterior environment into the fluid chambers.
However, it fails to disclose a plurality of domed walls extending from the top side of the base.
Kloster et al. teaches a plurality of domed walls (Fig. 16: 38) extending from the top side of the base (96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the plurality of domed walls as disclosed by Kloster et al. to the base disclosed by Slocum et al.
One would have been motivated to do so to increase the energy storage and energy generation of the system. 
Regarding claim 2, the combination of Slocum et al. and Kloster et al. discloses the base comprises a conduit system (Kloster et al., Fig. 17: 100) that provides fluid communication between the fluid chambers.
Regarding claim 3, the combination of Slocum et al. and Kloster et al. discloses the base comprises interior surfaces (Kloster et al., Fig. 17: 100) that define the conduit system.
Regarding claim 4, the combination of Slocum et al. and Kloster et al. discloses the conduit system provides fluid communication (Slocum et al., Fig. 3B: 30c) between the pump (Fig. 6A: 102) and the fluid chambers (interior of 100) and defines at least part of a flow path extending between the fluid chambers (interior of 100) and the exterior environment (water out) of the system.
Regarding claim 5, the combination of Slocum et al. and Kloster et al. discloses the recessed surfaces of the base define respective conduit ports (Kloster et al., Fig. 17: 100) to the conduit system.
Regarding claim 6, Slocum et al. discloses the base and the plurality of domed walls are an integral body [0052].
Regarding claim 7, the combination of Slocum et al. and Kloster et al. discloses the base (Kloster et al., Fig. 1: 38) and the plurality of domed walls (12) are separate bodies, and each of the domed walls comprises a perimeter edge encircling an opening of the domed wall, and the perimeter edge is sealed to the top side of the base (abstract).
Regarding claim 8, the combination of Slocum et al. and Kloster et al. discloses a system as described above including a pump housing (Slocum et al., Fig. 6A: 102) containing the pump, the pump housing comprising first and second pump housing ports; and a generator housing (Fig. 6B: 102) containing the generator, the generator housing comprising first and second generator housing ports.
However, it fails to disclose a pump housing coupled to the base and a generator housing coupled to the base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pump housing and generator housing be coupled to the base, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
One would have been motivated to do so to add additional units to increase the energy storage and energy generation of the system. 
Regarding claim 9, the combination of Slocum et al. and Kloster et al. discloses a first flow path extends between the fluid chambers and the exterior environment of the system (Slocum et al., Fig. 6A) and comprises at least a portion extending through the pump housing (102) between the first and second pump housing ports; wherein the pump is configured to pump water along the first flow path from the fluid chambers toward the exterior environment (Fig. 6A); wherein a second flow path extends between the fluid chambers and the exterior environment of the system (Fig. 6B) and comprises at least a portion extending through the generator housing (1012) between the first and second generator housing ports, the second flow path distinct from the first flow path (Kloster et al., page 16, lines 35-37: each unit can either be a pump or generator); and wherein the generator is configured to generate electrical energy in response to water flowing along the second flow path from the exterior environment toward the fluid chambers (Slocum et al., Fig. 6B).
Regarding claim 10, Slocum et al. discloses a housing containing a combined pump/generator assembly (Fig. 6A and 6B: 102) that comprises the pump and the generator, the housing coupled to the base and comprising first and second housing ports.
Regarding claim 11, Slocum et al. discloses a third flow path (Figs. 6A and 6B: water arrows) extends between the fluid chambers and the exterior environment of the system and comprises at least a portion extending through the housing between the first and second housing ports; wherein the pump is configured to pump water along the third flow path from the fluid chambers toward the exterior environment; wherein the generator is configured to generate electrical energy in response to water flowing along the third flow path from the exterior environment into the fluid chambers.
Regarding claim 12, Slocum et al. discloses an anchor (Figs. 6A and 6B: two anchors at the bottom) coupling the base to the underwater floor.
Regarding claim 13, Slocum et al. discloses the base comprises a pocket configured to hold ballast material, the pocket having an opening accessible from an exterior of the base [0051].
Regarding claim 14, Slocum et al. discloses an electrical cable that communicates electrical power between an onshore electrical system and one or both of the pump and the generator (claim 19).
Regarding claim 15, Slocum et al. discloses an electrical cable (Fig. 1A: 13a) that communicates electrical power between an offshore platform (10) and one or both of the pump and the generator (12c).
Regarding claim 16, Slocum et al. discloses a method comprising:
pumping water (Fig. 6A: 102) from fluid chambers (100) of an underwater energy storage system to an exterior environment (water out) of the underwater energy storage system, the underwater energy storage system comprising:
a base (Fig. 4B: 36d’) having a bottom side (48) resting on an underwater floor and a top side (34cd) comprising a plurality of recessed surfaces; 
a domed wall (49) extending from the top side of the base to form respective fluid chambers (Figs. 6A-6B: 100), each of the fluid chambers comprising an interior volume that is at least partially defined by one of the recessed surfaces and an interior surface of one of the domed walls; 
generating electrical energy (Fig. 6B: 102) in response to water flowing from the exterior environment into the fluid chambers.
However, it fails to disclose a plurality of domed walls extending from the top side of the base.
Kloster et al. teaches a plurality of domed walls (Fig. 16: 38) extending from the top side of the base (96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the plurality of domed walls as disclosed by Kloster et al. to the base disclosed by Slocum et al.
One would have been motivated to do so to increase the energy storage and energy generation of the system. 
Regarding claim 17, Slocum et al. discloses the exterior environment comprises water having a hydrostatic pressure; and wherein pumping water comprises transporting the water into the exterior environment against the hydrostatic pressure to store energy [0051].
Regarding claim 18, Slocum et al. discloses the exterior environment comprises water having a hydrostatic pressure; and wherein generating electrical energy comprises driving water into the fluid chambers by action of the hydrostatic pressure [0051].
Regarding claim 19, the combination of Slocum et al. and Kloster et al. discloses the base comprises a conduit system (Kloster et al., Fig. 17: 100) providing fluid communication between the fluid chambers; and wherein the conduit system defines at least part of a flow path extending between the fluid chambers (Fig. 1: 12 and 38) and the exterior environment (in and out of 26).
Regarding claim 20, Slocum et al. discloses pumping water comprises transporting water through the conduit system from the fluid chambers towards the exterior environment (Fig. 6A); and wherein generating electrical energy comprises transporting water through the conduit system from the exterior environment towards the fluid chambers (Fig. 6B).
Regarding claim 21, the combination of Slocum et al. and Kloster et al. discloses pumping water comprises transporting water along a first flow path from the fluid chambers toward the exterior environment; wherein the electrical energy is generated in response to water flowing along a second flow path from the exterior environment toward the fluid chambers; and wherein the first and second flow paths are distinct from each other (Kloster et al., page 16, lines 35-37: each unit can either be a pump or generator).
Regarding claim 22, Slocum et al. discloses pumping water comprises transporting water along a first flow path from the fluid chambers toward the exterior environment; wherein the electrical energy is generated in response to water flowing along a second flow path from the exterior environment toward the fluid chambers; and wherein the first and second flow paths are the same flow path (Figs. 6A and 6B).
Regarding claim 23, Slocum et al. discloses supplying electrical energy to a pump (Fig. 6A: excess wind power); wherein the pump (102) uses the supplied electrical energy to pump water into the exterior environment.
Regarding claim 24, the combination of Slocum et al. and Kloster et al. discloses supplying the electrical energy comprises: receiving, at a transformer (Kloster et al., Fig. 1: 34), electrical energy from a source of electrical energy (32); and transforming, by operation of the transformer (34), the received electrical energy to produce the supplied electrical energy.
Regarding claim 25, Slocum et al. discloses providing, through an electrical cable, the generated electrical energy to an electrical system (claim 19).
Regarding claim 26, the combination of Slocum et al. and Kloster et al. discloses providing the generated electrical energy comprises: receiving, at a transformer (Kloster et al., Fig. 1: 34), the generated electrical energy (34); and transforming, by operation of the transformer (34), of the generated electrical energy.
Regarding claim 27, Slocum et al. discloses the electrical system is disposed at an onshore location; and wherein providing the generated electrical energy comprises transferring the generated electrical energy to the onshore location (claim 19).
Regarding claim 28, Slocum et al. discloses the electrical system is disposed on an offshore platform (Fig. 1A: 10); and wherein providing the generated electrical energy comprises transferring the generated electrical energy (13a) to the offshore platform (10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832